Order entered November 8, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-01332-CV

                           IN RE REGINALD ARLEIGH NOBLE

                     On Appeal from the Criminal District Court No. 4
                                  Dallas County, Texas
                         Trial Court Cause No. W00-50025K(Q)

                                           ORDER
                         Before Justices Bridges, Osborne, and Carlyle

       Based on the Court’s opinion of this date, we DISMISS for want of jurisdiction

applicant’s October 31, 2019 application for writ of habeas corpus.



                                                      /s/   LESLIE OSBORNE
                                                            JUSTICE